Citation Nr: 1220674	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-36 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia; which granted service connection for PTSD and assigned a 30 percent evaluation for that disability, effective June 11, 2003.  

In an October 2007 rating decision the PTSD evaluation was increased to 50 percent disabling, effective June 11, 2003.

The Veteran testified at a Board hearing before a Veterans Law Judge in May 2008; a transcript of that hearing is associated with the claims file.  However, that Veterans Law Judge (VLJ) has retired from the Board.  The Veteran was afforded the opportunity for a hearing before another VLJ, but has not requested such a hearing.

In February 2009, the Board denied an evaluation in excess of 50 percent.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the case to the Board.  The Court vacated the Board's decision in accordance with the joint motion.  

In November 2009, the Board remanded the case for further development.

In October 2010, the Board again denied an initial rating for PTSD in excess of 50 percent.  The Veteran again appealed that decision to the Court.  In accordance with a joint motion, the Court vacated the October 2010 decision remanded the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for his psychiatric disability in August 2008.  The Veteran's representative, in their May 2012 presentation to the Board, noted the significant length of time since that last examination, and that the Veteran "contend[ed] that his condition ha[d] deteriorated since the last exam[ination]."  Given the assertion that the Veteran's psychiatric condition has worsened since his last VA examination, he is entitled to a new examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The most recent VA treatment records are dated in August 2011.  At that point the Veteran was receiving ongoing group therapy.  This suggests that there may be more current treatment records.  VA has a duty to obtain such records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report all treatment since August 2011.

2.  Obtain any relevant VA treatment records from the Washington VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2011 and records of any other mental health treatment reported by the Veteran.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD and its effect on his social and occupational functioning.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD and associated psychiatric disabilities, and provide a Global Assessment of Functioning score.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case, before the case is returned to the Board; if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


